UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7409


CARL D. GORDON,

                  Plaintiff - Appellant,

          v.

DIRECTOR FRED SCHILLING, Health Services Director of
Virginia Department of Corrections; MARK AMONETTE, Chief
Physician of the Virginia Department of Corrections,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:15-cv-00095-NKM-RSB)


Submitted:   February 3, 2017               Decided:   March 3, 2017


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl D. Gordon, Appellant Pro Se.          Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carl D. Gordon seeks to appeal the district court’s order

granting   in    part   and    denying      in    part   Defendants’      motion    for

summary judgment in his 42 U.S.C. § 1983 (2012) action.                            This

court   may     exercise    jurisdiction          only   over    final    orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Gordon seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                      Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because        the    facts    and   legal    contentions       are

adequately      presented     in    the    materials     before    this    court    and

argument would not aid the decisional process.

                                                                           DISMISSED




                                            2